DETAILED ACTION

This office action is in response to the application filed on 3/4/20  Claims 1-10 are pending.  Claims 1-3 and 5-10 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections

Claims 1-10 are objected to because of the following informalities:  The claims are objected to because they include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b).  The claim recites the limitation "the gear reduction gear."  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of “a gear reduction gear” either in this claim, or in prior claims from which this claim depends. For purposes of examination this has been assumed to be the “gear reduction motor” #74.  Appropriate correction is required. 
Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.  The claim recites that “the driven gear 79 is co-axially connected to the second co-axial gear 781 which is engaged with the first co-axial gear 771.”  However, Applicant’s disclosure does not teach this particular configuration.  This appears to be a typographic error and the first and second gears have inadvertently been switched.  For purposes of examination, claim 6 has been interpreted as --- the driven gear 79 is co-axially connected to the first co-axial gear 771 which is engaged with the second co-axial gear 781 ---.  Appropriate correction is required.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.  The claim recites “a cushion button 51.”  This terminology is not understood, and appears to be a misspelling.  For purposes of examination this has been interpreted as --- a cushioned bottom ---.  Appropriate correction is required.





In view of the above rejections the respective claims are rejected as best understood on prior art as follows: 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,544,371 to Fuller in view of US Patent 10,245,197 to Sheth.
Claim 1.  A bed assembly (Fuller, Fig. 1) comprising: a bed 1 (Fuller, Fig. 1, #B) having a head end 11 (Fuller, Fig. 1, #15), a foot end 12 (Fuller, Fig. 1, #16) and a frame 13 (Fuller, Fig. 1, #12) which is connected between the head end 11 and the foot end 12; a water-proof pad 2 (Fuller, Fig. 1, #11) located between the head end 11 and the foot end 12, the water-proof pad 2 being tightened, loosened and movable up and down (Fuller, see at least Figs. 3-4) , and a bed board unit 4 pivotably connected to two sides of the frame 13 (Fuller discusses foldable shelves in column 2, lines 11-23; additionally, Fuller teaches these folding shelves, also called padded supports, in Fig. 16 #114), multiple inflatable balls being located on the bed board unit 4 (Fuller does not teach “inflatable balls” on his padded supports; however inflatable balloons on a bed board are taught by Sheth, Fig. 2, #’s 210; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the inflatable balloon system of Sheth to the folding shelves or bed boards of Fuller in order to provide the predictable benefit of preventing pressure sores in bedridden patients and additionally to optimize user comfort; furthermore, the combination of the apparatus of Fuller with the inflatable balloons of Sheth would have simply been combining known elements in a known manner to yield predictable and obvious results).
Claim 2.  The bed assembly as claimed in claim 1, wherein the frame 13 includes multiple transverse bars 3 evenly connected between the two sides thereof (Fuller teaches transverse bars at #’26 in Fig. 1).
Claim 3.  The bed assembly as claimed in claim 1, wherein an operational panel 6 is connected to the foot end 12 (Fuller, Fig. 1, #’s 73 and 74 are foot actuated switches that read on Applicant’s operational panel) and controls a transmission device 7 in the foot end 12 (Fuller, Fig. 1, switches #73 and 74 control transmission device #49, which is located at the foot end of the bed).
Claim 7.  The bed assembly as claimed in claim 1 further comprising an air source 8 which is a pressurized air bottle or an air compressor (Sheth teaches the use of a compressor in column 5, line9; in the proposes combination of the apparatus of Fuller with the inflatable balloons of Sheth, it would have been obvious to provide a compressor as disclosed by Sheth in order to inflate the balloons with air).
Claim 10.  The bed assembly as claimed in claim 1, wherein the bed unit 4 is pivotably connected to one of the two sides of the frame 13 (Fuller, Fig. 18, a bed board #114 is seen to be attached to side frame member #18 by means of hinges #’s 115).



Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,544,371 to Fuller and US Patent 10,245,197 to Sheth, in view of US Patent 5,247,712 to Williams.
Claim 8.  The bed assembly as claimed in claim 1 further comprising an inflatable tub 5 located beneath the bed 1 (Fuller anticipates the use of his bed with a bath tub in column 2, lines 26-33, however Fuller does not disclose details of an inflatable tub; Williams teaches an inflatable tub in Fig. 1; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the bath of Williams in conjunction with the bed of Fuller for the predictable benefit of being able to bathe and clean a user), the inflatable tub 5 being inflated to form a tub with a cushion button 51 (Williams teaches an inflatable, or cushioned, bottom at Fig. 5, #’s 15) which is enclosed by a sidewall 52 (Williams teaches an inflatable sidewall at Fig. 1, #’s 12, 14, 16, and 18).
Claim 9.  The bed assembly as claimed in claim 8, wherein the inflatable tub 5 is replaced with a bedpan 9 (Fuller column 2, line 54 anticipates a user defecating or urinating; therefore it would have been obvious to place a bedpan beneath the bed of Fuller for this purpose).



Discussion of allowable subject matter

Claims 4-6 are allowable over the prior art and objected to as depending from a rejected claim.  These claims recite specific mechanical configurations that are not found in the prior art.  Incorporating these limitations into independent claim 1 would overcome the above prior art rejections.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673